
	

113 HRES 662 IH: Expressing support for designation of October 2014 as “National Principals Month”.
U.S. House of Representatives
2014-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 662
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2014
			Mrs. Davis of California (for herself and Mr. Polis) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Expressing support for designation of October 2014 as National Principals Month.
	
	
		Whereas the National Association of Secondary School Principals and the National Association of
			 Elementary School Principals have declared the month of October 2014 as National Principals Month;
		Whereas principals and assistant principals are expected to be educational visionaries,
			 instructional leaders, assessment experts, disciplinarians, community
			 builders, public relations experts, budget analysts, facility managers,
			 special programs administrators, and guardians of various legal,
			 contractual, and policy mandates and initiatives as well as being
			 entrusted with young people, the most valuable resource;
		Whereas principals set the academic tone for their schools and work collaboratively with teachers
			 and teacher leaders to develop and maintain high curriculum standards,
			 develop mission statements, and set performance goals and objectives;
		Whereas the vision, dedication, and determination of a principal provides the mobilizing force
			 behind any school reform effort;
		Whereas leadership is second only to classroom instruction among all school-related factors that
			 contribute to what students learn at school, according to research
			 conducted by the Wallace Foundation;
		Whereas the 2012 MetLife Survey of the American Teacher found that 69 percent of principals
			 reported their job responsibilities were different than those they had 5
			 years earlier;
		Whereas the NAESP National Distinguished Principals program honors exemplary elementary and middle
			 level public, private, and independent school leaders as well as leaders
			 from the United States Department of Defense Schools and the United States
			 Department of State Overseas Schools, for outstanding leadership for
			 student learning and the profession;
		Whereas the NASSP National Principal of the Year program began in 1993 as a means to recognize
			 outstanding middle level and high school principals who have succeeded in
			 providing high-quality learning opportunities for students as well as
			 their exemplary contributions to the profession;
		Whereas the celebration of National Principals Month would honor elementary, middle level, and high
			 school principals and recognize the importance of school leadership in
			 ensuring that every child has access to a high-quality education; and
		Whereas the month of October 2014 would be an appropriate month to designate as National Principals Month: Now, therefore, be it
	
		That the House of Representatives—
			(1)honors and recognizes the contribution of school principals and assistant principals to the success
			 of students in the Nation's elementary, middle, and high schools; and
			(2)encourages the people of the United States to observe National Principals Month with appropriate ceremonies and activities that promote awareness of school leadership in ensuring
			 that every child has access to a high-quality education.
			
